DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Glen R Smith on 8/1/2022.
The application has been amended as follows: 
Claim 1, line 14, “and” has been deleted.
Claim 1, line 16, “receptacle”  has been changed to --receptacle; a loop trigger is fixedly attached to a first one of the ring latches and is removably attached to second one of the ring latches; the loop trigger unlocks the ring latches from the receptacle when the loop trigger is removed from the second one of the ring latches; and the plug power cord is looped around the loop trigger so as to remove the loop trigger from the second one of the ring latches when a pulling force is applied to the plug power cord.
Claims 2, 3 and 11-20 have been canceled.
Allowable Subject Matter
Claims 1 and 5-10 allowed.
Regarding claim 1, as per BPAI decision on 5/23/2022, the prior art does not disclose a releasable power assembly comprising: a loop trigger is fixedly attached to a first one of a ring latches and is removably attached to second one of the ring latches; wherein the loop trigger unlocks the ring latches from a receptacle when the loop trigger is removed from a second one of the ring latches; the plug power cord is looped around the loop trigger so as to remove the loop trigger from the second one of the ring latches when a pulling force is applied to the plug power cord as required in combination with other limitations of this claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831